Citation Nr: 9920646	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-43 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 10 percent disability 
evaluation for psoriasis, currently evaluated at 0 percent 
(noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1979 to April 1980, 
and from October 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision from the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which effectuated a reduction in the 
veteran's disability rating for psoriasis from 10 percent to 
0 percent (noncompensable).  The veteran appealed that 
decision to the BVA and the case was forwarded to the Board 
for review.  By a decision of June 4, 1998, the Board denied 
the veteran's claim for restoration of a 10 percent 
disability evaluation for psoriasis.  The veteran-appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).  By Order 
dated December 15, 1998, the Court granted a joint motion by 
the Secretary of Veterans Affairs and the veteran-appellant, 
and vacated the Board's decision of June 4, 1998, remanding 
the case to the Board for further proceedings and 
readjudication.  


REMAND

In view of the joint motion granted by the Court, additional 
development of the medical evidence is necessary.  The 
veteran and his representative have essentially argued that 
the veteran has not been examined during an active stage of 
his skin disability.  In particular, the veteran has 
indicated that he was not "broken out" during his August 1995 
VA examination.  Given the episodic nature of the veteran's 
skin disorder, and given the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405 (1994) (holding that the Board cannot 
rely on an examination conducted during an inactive stage of 
the disease), this case is REMANDED for the following 
actions:

1.  Any VA medical records documenting 
treatment of the veteran's skin 
disability which are not already of 
record should be associated with the 
claims file.

2.  The RO should contact the appropriate 
VA medical facility and inform that 
facility of the need for a dermatological 
examination during an active stage of the 
veteran's skin condition.  The veteran 
and his representative should be 
requested to contact the VA medical 
facility immediately when an active stage 
begins. The VA medical facility should 
then schedule the dermatological 
examination as soon as possible after the 
veteran's notification so that an 
adequate examination can be conducted 
during an active phase of the skin 
condition.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning his 
service-connected skin disability, and a 
history of the nature and extent of any 
episodes of active pathology should also 
be obtained.  All clinical findings 
should be reported and, if possible, 
color photographs of the affected areas 
should be taken.  The examiner is also 
requested to explain the reason for any 
difference in objective findings between 
the examination conducted in conjunction 
with this remand and the VA examination 
conducted in August 1995.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the full 
benefit sought by the veteran is granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review.

The purpose of this remand is to obtain additional 
development to ensure an adequate record for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

The veteran and his representative are hereby advised that 
they are free to submit any additional evidence and argument 
in support of the veteran's claim. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



